 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    TYRANE LEE WHITE,                                 No. 2:19-cv-0462-EFB P
11                         Plaintiff,
12            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
13    MIN HLAING,
14                         Defendant.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

18   U.S.C. § 636(b)(1).

19          On April 30, 2019, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

20   § 1915(e)(2). ECF No. 9. The court directed plaintiff to show cause why this case should not be

21   dismissed for his failure to exhaust administrative remedies before filing suit. After reviewing a

22   May 20, 2019 letter filed by plaintiff, the court directed plaintiff to file an amended complaint and

23   granted him thirty days in which to do so. The order warned plaintiff that failure to file an

24   amended complaint could result in the dismissal of this action. Despite being granted two

25   extensions of time, the time for acting has passed and plaintiff has not filed an amended

26   complaint. Thus, it appears that plaintiff is unable to cure the defects or has abandoned the case.

27          Accordingly, it is ORDERED that the Clerk of the Court randomly assign a United States

28   District Judge to this case.
                                                       1
 1          Further, it is RECOMMENDED that this action be DISMISSED without prejudice for the
 2   reasons set forth in the October 9, 2019 order (ECF No. 9).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
11   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: November 21, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
